Citation Nr: 0425849	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-09 980	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a disorder 
manifested by blackouts.  

3.  Entitlement to service connection for a disorder 
manifested by memory loss.  

4.  Entitlement to service connection for giant cell tumor of 
the right foot.  

5.  Entitlement to service connection for a disorder 
manifested by numbness of the right arm.  

6.  Entitlement to service connection for a disorder 
manifested by numbness of the right leg.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from December 1984 to December 
1988 and his military decorations include the Navy 
Achievement Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

In the veteran's October 2000 notice of disagreement (NOD) a 
claim was set forth for service connection for a left eye 
disorder.  He was notified in April 2003 of a rating action 
in March 2003 which denied service connection for that 
disorder but he did not initiate an appeal by filing an NOD.  

At the May 2004 hearing before the undersigned traveling 
Veterans Law Judge, the veteran and his representative 
indicated that, in the future, claims would be set forth for 
residuals of a right shoulder injury (page 32 of the 
transcript of that hearing) and for polysubstance abuse as 
secondary to PTSD (page 14 of that transcript).  No such 
claims have yet been formally claimed and, so, this matter is 
drawn to the attention of the RO.  

Lastly, it is clear from the record that the claims for 
service connection for anxiety attacks and for sleeplessness 
are actually for symptoms of a psychiatric disorder.  
However, service connection may not be granted for each 
symptom of a disability.  Generally see 38 C.F.R. § 4.14 
(2003) (the rule against pyramiding).  So, the issues have 
been recharacterized as stated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's service medical records (SMRs) and service 
personnel records have been obtained.  The personnel records 
indicate that he was given the status of a Search and Rescue 
Swimmer in February 1986.  In June 1986 as a member of a 
helicopter flight crew he was involved in the rescue of two 
downed aircrewman.  He was awarded the Navy Achievement Medal 
for a similar rescue in April 1987 in the waters of the East 
China Sea.  It is contended that in the latter part of the 
veteran's service he underwent behavioral changes which are 
documented by his personnel records (pages 21 to 24 of the 
hearing transcript).  In this regard, he received a poor 
performance evaluation for the period from April 1987 to 
February 1988.  In February 1988 his recommendation for 
advancement was withdrawn and the next month he was suspended 
from flying as an aircrewman.  The service medical records 
(SMRs) are negative (although they reflect that he sustained 
a right humeral fracture in August 1988).  

In VA Form 21-4138, Statement in Support of Claim of June 
2001 the veteran indicated that private physicians had not 
treated him because he had not been able to afford their 
services.  However, other information of record now indicates 
otherwise.  

VA outpatient treatment (VAOPT) records since April 2001 are 
on file.  In a June 2001 VA Form 21-4138, Statement in 
Support of Claim the veteran reported having been treated 
until 1996 at the Audie Murphy VA Medical Center in San 
Antonio, Texas, and at the Ft. Lyons VAMC.  These records are 
not on file but are constructively in VA's possession and, 
so, must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

An April 2001 VAOPT reflects that the veteran had been struck 
on the head while performing pipe installation earlier that 
month.  There had been no loss of consciousness but he had 
felt fuzzy afterwards and had numbness of the right arm.  He 
had a history of having had a resection of a giant cell tumor 
in 1997, but records of that resection are not on file.  

Similarly, a December 2001 VAOPT reflect that the veteran had 
been hospitalized for psychiatric purposes at some 
unspecified medical facility in San Diego, California in 1994 
and again at the Winter Park Hospital in Orlando, Florida 
1997.  These records are not on file.  There was also a 
notation that he had begun abusing drugs and alcohol at the 
age of 8 or 9.  

On psychiatric examination in January 2003 the VA examiner 
found that the stressors related by the veteran were not of 
the level of intense fear, helplessness or horror to induce 
PTSD.  The diagnoses were polysubstance abuse, in early 
remission, and a personality disorder, not otherwise 
specified.  

A report of a December 2003 private neuropsychological 
evaluation reflects that the veteran had been hospitalized at 
the Swedish Hospital for head trauma sustained in a vehicular 
accident in August 2003 (but these records are also not on 
file).  The veteran reported that people had indicated that 
he was different since the accident.  The diagnoses were a 
neurocognitive disorder, not otherwise specified, accident 
related, as well as PTSD and polysubstance abuse, not 
accident related.  

At the May 2004 travel Board hearing the veteran gave 
testimony concerning six stressful events that occurred 
during military service (pages 8, 9 of the transcript) [two 
of the events are documented in the service personnel 
records, as noted above].  A third event was when the 
helicopter that the veteran was on crashed into the sea and 
he had to be rescued (pages 9 and 10).  At the hearing he 
submitted a statement from a service comrade who had been 
involved in rescuing the veteran.  A fourth event was that he 
had been scheduled to participate in a rescue flight but was 
replaced by a service comrade, Jonathan James Taylor, who was 
killed on that flight (page 13).  A fifth event was that 
after having rescued a Korean national, he had administered 
first aid by having to drill a hole in the head of the victim 
and the veteran had then been covered in blood (pages 15 to 
18).  The sixth event concerned his having given mouth-to-
mouth resuscitation to his girlfriend who, along with the 
veteran's best friend, was killed in a motorcycle accident at 
some unspecified time during service (page 21).  

Also at the hearing the veteran clarified the nature of the 
right foot disorder to be residuals of a giant cell tumor of 
the 2nd metatarsal of the right foot (pages 15 and 19) which 
had been detected in about 1995 (page 26) but that a Florida 
physician had been unable to determine the etiology (page 
19).  He had had surgery on the 3rd, 4th, and 5th toes of the 
right foot (page 29) and had been treated by a Dr. Palumbo in 
San Diego, California for his foot (page 32).  

The veteran also testified that his blackouts occurred when 
exposed to overhead lighting, headlights of vehicles, and the 
stroboscopic effects of lights from emergency vehicles (page 
20).  He felt that the numbness of his right arm and right 
leg were due to having been shocked by electrical discharges 
during various rescue operations during service (page 15) and 
that he had had electromyograms performed by VA on his upper 
extremities (page 30) (but no such VA records are on file).  

The veteran further stated that he had had some type of 
"compensation" hearing at some unspecified time.  At the 
hearing he submitted a December 2003 report of 
neuropsychological testing which reflects that he was 
represented by an attorney concerning an auto accident in 
August 2003, in which he apparently sustained a hearing 
injury, and which also reflects diagnoses of PTSD and a 
neurocognitive disorder, "NOS [not otherwise specified], 
(accident-related)."  

Since he has been, and at this time remains, homeless (page 
14 of the transcript) and has been unemployed for a number of 
years, it is unclear whether the "compensation" hearing 
concerns attempts to seek compensation in relation to the 
auto accident or to some other claim, e.g., a claim for 
benefits from the Social Security Administration.  So, this 
must be clarified.  Moreover, at the hearing the veteran 
clarified that he did not have any other relevant records in 
his possession (page 31) but he was requested to provide 
information as to the dates and places of all postservice 
treatment for the claimed disorders.  However, this 
information has not been provided.  

Accordingly, the case is remanded to the RO for the following 
development and consideration:   

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 are fully complied with and satisfied.   

2.  Request the veteran to clarify the nature of 
the "compensation" hearing to which he referred 
at the travel Board hearing.  The RO should 
follow all pertinent leads in obtaining all 
medical records which are in any way associate 
with any such hearing.  

Request the veteran to specify the approximate 
date and VA medical facility at which he 
underwent an electromyogram of the upper 
extremities.  

The veteran should be requested to clarify 
whether he is now receiving Social Security 
benefits or has filed any lawsuit or claim for 
compensation relative to his postservice injury 
in August 2003.  

If the veteran reports receiving Social Security 
disability benefits, contact the Social Security 
Administration (SSA) and obtain a copy of the 
decision concerning the veteran's claim for 
disability benefits with that agency, including 
any medical records used to make the decision, 
copies of any hearing transcripts, etc.  

With respect to any lawsuit or claim for 
compensation relative to his postservice injury 
in August 2003, the RO should request that the 
veteran report the date and source of all 
relevant medical records and these should be 
obtained, after securing the proper release 
form.  All relevant leads should be followed up. 

Request information from the veteran concerning 
the four undocumented events to which he 
testified.  He should provide as much clarifying 
information as possible, including the 
approximate dates (within a window of 60 days) 
and place of the events, the duty stations to 
which he was assigned at those times, and the 
full names of the individuals involved.  

3.  Request all records of VA inpatient or 
outpatient treatment from the Audie Murphy VA 
Medical Center in San Antonio, Texas, and at the 
Ft. Lyons VAMC prior to 1997.  

Request the report of the veteran's VA 
electromyogram.  

Request all records of VA treatment for PTSD by 
VA (as indicated in the April 2004 report of a 
VA Clinical Psychologist) since December 2001.  

4.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization since military service for PTSD 
and the other disabilities for which service 
connection is claimed.  Ask the veteran to 
execute and return the appropriate releases (VA 
Form 21-4142s) for the medical records of each 
private care provider since military service.  

This should include, but is not limited to, all 
records from or pertaining to:

Private clinical records relating to the 
detection of a giant cell tumor in the veteran's 
right foot in 1995;

The Florida physician that treated the veteran 
for a giant cell tumor in the veteran's right 
foot;

Dr. Palumbo, in San Diego, California, 
concerning treatment for a giant cell tumor in 
the veteran's right foot;

The veteran's psychiatric hospitalization in San 
Diego, California in 1994; 

Psychiatric hospitalization at the Winter Park 
Hospital in Orlando, Florida in 1997; 

Records of the excision of a giant cell tumor in 
the veteran's right foot in 1997; 

Hospitalization at the Swedish Hospital in 
August 2003 for a head injury; 

Kevin Reilly, Clinical Psychologist;

The Colorado neurological Institute; and

Dr. Jeffrey Masciopinto.

Upon receipt of the appropriate releases, 
request all private treatment records indicated, 
if any, and associate all received with the 
file.  If any request for private treatment 
records is unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) (West 
2002); 38 C.F.R. § 3.159(e) (2003).  

5.  Prepare a letter asking the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR) to provide any available information 
that might corroborate the four undocumented 
events during service which the veteran's 
alleges were stressors.  

Specific attention is drawn to pages 8 through 
21 of the transcript of the May 2004 travel 
Board hearing with respect to alleged in-service 
stressors.  

Send USASCRUR copies of any personnel records 
obtained showing service dates, duties, and 
units of assignment, etc.  Specifically ask 
USASCRUR or, if necessary, the National 
Personnel Records Center (NPRC) for any incident 
or casualty reports or police reports or other 
records which might document the incidents.  

6.  The RO should then prepare a written list of 
verified stressors, if any, to be inserted in 
the claims file.

7.  Then the RO should make arrangements with 
the appropriate VA medical facility for the 
veteran to undergo a VA psychiatric examination 
to obtain a medical opinion concerning the 
nature, etiology, and probable time of onset of 
each psychiatric disorder, other than a 
personality disorder, which he currently has.  
The summary of verified stressors, if any, 
should be directed to the attention of the VA 
examiner.  The VA examiner should indicate 
whether it is at least as likely as not that any 
psychiatric disorder currently present is 
etiologically related to the veteran's military 
service.  Specific attention should be paid to 
distinguishing between any signs and symptoms of 
a personality disorder or any other 
developmental disorder from those of any 
currently present acquired psychiatric disorder 
that may exist.  A medical opinion also is 
needed to either confirm or rule out a diagnosis 
of PTSD.  If the veteran has PTSD, the VA 
examiner must indicate whether it is due to a 
verified stressor in service.  If so, specify 
the stressor.  If PTSD is not diagnosed, the 
examiner should explain why the veteran does not 
meet the criteria for this diagnosis.  Send the 
claims folders (c-files) to the examiner for a 
review of the veteran's pertinent medical 
history, to facilitate making these important 
determinations.  The rationale for all opinions 
expressed should be discussed.  The examination 
report must confirm that the claims folder was 
reviewed. 

The diagnosis on VA psychiatric examination in 
January 2003 that the veteran did not have PTSD 
should be reviewed and any inconsistencies 
between the findings, diagnosis or opinion of 
the current VA examiner and that found on VA 
psychiatric examination in January 2003 should 
be explained.  A complete rationale for all 
opinions should be provided.  

8.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time 
of onset, and etiology of the claimed disorders 
manifested by blackouts, memory loss, numbness 
of the right arm, numbness of the right leg, and 
residuals of excision of a giant cell tumor of 
the right foot.  

The examiner should express an opinion as to the 
nature, time of onset, and etiology of these 
disorders.  Specifically, the examiner should 
render an opinion as to whether it is at least 
as likely as not that any of these disorders 
that the veteran now has is of service origin or 
whether it is at least as likely as not that any 
disorder is due to an organic disease of the 
nervous system that manifested within one year 
of service discharge in December 1988.  

Also, the examiner should be requested to render 
an opinion as to whether the veteran now has 
disorders manifested by numbness of the right 
arm and right leg and, if so, whether they are 
due to or the result of any alleged electrical 
discharges during service, as alleged, or 
whether any numbness of the right arm is in any 
way related to the fracture of the veteran's 
right humerus during service.  

Also, the examiner should be requested to render 
an opinion as to whether the veteran now has 
disorders manifested by blackouts or memory loss 
and, if so, whether they are (1) due to disease 
or injury incurred during service; (2) a symptom 
of a psychiatric disorder and, if so, which 
psychiatric disorder; or (3) due to any 
postservice disease or injury.  

The rationale for all opinions expressed should 
be discussed.  If no opinion can be rendered, 
explain why this is not possible.  The 
examination report must confirm that the claims 
folder was reviewed.

8.  Thereafter, the RO should readjudicate the 
claims.  If the benefits remain denied, the RO 
should send the veteran and his representative a 
Supplemental Statement of the Case (SSOC) and 
they should be given the appropriate amount of 
time within which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


